Appeal by the defendant from a judgment of the Supreme Court, Kings *636County (Goldberg, J.), rendered April 10, 1992, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that he should have been permitted to withdraw his plea of guilty. The decision to permit the withdrawal of a plea of guilty rests within the sound discretion of the court (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). The defendant’s unsupported conclusory allegations of innocence and his allegation that defense counsel failed to adequately or effectively explain his rights and possible defenses did not warrant the vacatur of his plea of guilty (see, People v Mitchell, 187 AD2d 676; People v Bourdonnay, 160 AD2d 1014, 1015). Despite his subsequent protestations, the defendant knowingly, intelligently, and voluntarily pleaded guilty upon the advice of counsel and in so doing secured a favorable sentence (see, People v Harris, 61 NY2d 9). Accordingly, it was not an improvident exercise of the court’s discretion to deny the defendant’s motion to withdraw his plea of guilty without holding a hearing (see, People v Dickerson, supra; People v Mitchell, supra). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.